DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (US 9629339 henceforth Newton) in view of Chin (US 9462795).
Regarding claim 1, Newton teaches a process for rearing insects, comprising growth phases during which the insects are stored in a controlled environment (col. 3, ll. 47-48 and col. 4, ll. 11-18), said growth phases 5 alternating with operating sequences during which at least one specific rearing operation is carried out (col. 10, ll. 6-9, eggs or 
Regarding claim 2, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches in which the synchronization sequence is conducted several times on each insect during said 15 process (col. 9, ll. 45-50).  
Regarding claim 3, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches comprising at least one sequence called concentration/dilution sequence of the insects, in which the density of insects in each container of a rearing unit is brought to a target density by the addition of insects, the removal of 20 insects, or the distribution of the insects in containers, the target density 
Regarding claim 4, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches in which the target density corresponds to the density for which it is estimated that, taking account of the 25 expected growth of the insects during the subsequent storage phase, the desired time interval separating the current concentration/dilution sequence from a following concentration/dilution sequence will end with a density considered maximal guaranteeing the good health of the insects in the containers (col. 3, ll. 21-25). 
Regarding claim 5, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches in which the target density is defined by a ratio of the density in the containers before the concentration/dilution sequence (col. 3, ll. 21-25). 
Regarding claim 6, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches in which a density of insects is either: a weight of insects by volume or by surface area of the container (col. 9, ll. 39-44); or 5a number of insects by volume or by surface area of the container.  
Regarding claim 7, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches said process combining: a process called production process, for insect rearing from the egg 10 or from the juvenile stage up to the larval stage with a predefined maturity (col. 3, ll. 61-63, col. 4, ll. 41-46); or a process called reproduction process, for insect rearing from the egg or from the juvenile 
Regarding claim 9, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches comprising operating sequences for feeding (col. 4, ll. 19-23).  
Regarding claim 10, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches comprising operating sequences for providing water (col. 4, ll. 26-29).  
Regarding claim 11, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches comprising an operating sequence for the withdrawal of adult insects intended for egg laying (col. 9, ll. 47-50).  
Regarding claim 12, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches comprising the following operating sequences:30 collecting eggs from the rearing containers containing insects intended for egg-laying, concentrating eggs in rearing containers (col. 9, ll. 45-50).
Regarding claim 13, Newton as modified by Chin teaches the invention substantially as claimed and Chin further teaches comprising the following operating sequences: collecting juveniles from the rearing containers containing insects intended for egg-laying,5 concentrating juveniles in rearing containers (col. 9, ll. 45-50). 
Regarding claim 14, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches comprising an operating sequence of emptying and cleaning rearing containers for reuse thereof (col. 10, ll. 10-17). 
Regarding claim 15, Newton as modified by Chin teaches the invention substantially as claimed and Newton further teaches in 10 which the operating sequences comprise the ordered succession of several operations among the following operations:" Storing a basic rearing unit in a controlled environment (col. 3, ll. 35-40); " Removing a basic rearing unit from storage: " Partially or totally degrouping  the rearing containers from15 a basic rearing unit; " Grouping together  rearing containers into a basic rearing unit; " Depositing  rearing substrate in a rearing container; " Providing water in a rearing container (col. 3, ll. 32-34) ;20 * Emptying a rearing container (col. 10, ll.10-17); Identifying the individuals having symptoms of disease in order to remove them from the container. Separating the fine waste, comprising the droppings, the remains of the substrate and the molts, from the insects;25 * Separating the mature live larvae and the substrate that has not been consumed; " Separating the dead larvae from the live larvae; " Grading the larvae according to their size; " Sorting the adult insects from the larvae and the nymphs;30 * Sorting the live insects from the dead insects; " Sorting the eggs from the adults and sorting the eggs from the substrate; 31 " Sorting the nymphs from the larvae; "Cleaning a rearing container; " Filling a rearing container with insects; " Taking a rearing unit from rearing and sending it to another5 process; " Introducing a new rearing unit; " Throwing away the contents of a rearing container.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Chin, as applied to claim 1 above, further in view of WO 2014/171829.
Regarding claim 8, Newton as modified by Chin teaches the invention substantially as claimed but fails to teach comprising, between each growth phase, a step of automated transport of the basic rearing units (BU) containing the insects that  a step of automated transport of the basic rearing units (BU) containing the insects that are to be the subject of at least one operating sequence, from a storage zone in which said growth phase takes place, to an operating zone comprising work stations suitable for rearing 20 operations of the operating sequence (pg. 8, ll. 22-30). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Newton’s system with an observation system as taught by WO 2014/171829 to determine if the contents of a tray need to be discarded.
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Newton fails to teach “synchronization sequence “during which a batch of insects is sorted and distributed into several categories of size or maturity in different containers””, the examiner disagrees. Newton .
In response to applicant's argument that Newton is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and Newton disclose an insect rearing process, thus is analogous art.
In response to applicant's argument that Newton fails to teach a sorting phase, the examiner disagrees. Newton discloses in column 9 lines 39-40 the larvae being sorted i.e. arranged into either into a group of insect eggs or small larvae (the examiner understands sorted as being defined as organized or arranged (google.com)). 
In response to applicant's argument that Chin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and Chin disclose an insect rearing process, thus is analogous art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647